Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-17, and 23-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2014/0128031).
As per claims 1, and 21 Park teaches, a position specifying system and method comprising: a target person terminal carried by a target person (Park, fig.3 100 represents target person terminal); a terminal for detection that is present in a region including a preset watching area that is preset for the target person and detects the target person terminal communicable via short-range wireless communication; and a server that registers information transmitted from the target person terminal and the terminal for detection (Park, ¶[0075] “The communicator 140 communicates with the external apparatus 200. More specifically, the communicator 140 transceivers information with the external apparatus 200 through a short distance network or a long-distance network. The external apparatus 200 may be at least one of a server, an Access Point (AP), and another user terminal.” Short distance represents short distance ), wherein the target person terminal includes: a first communication unit that outputs, at a first time interval, a signal for performing the short-range wireless communication and transmits, via the short-range wireless communication, identification information for identifying the target person terminal (Park, ¶[0076] “The user terminal 100 communicates with an AP through the short distance network.”   ); and a second communication unit that acquires, at a second time interval at least longer than the first time interval, position information of the target person terminal based on a signal from a GPS satellite and transmits the identification information and the position information to the server via long-range wireless communication longer in a communication distance than the short-range wireless communication (Park, ¶[0092] “ The location detector 120 includes a GPS module. The GPS module may receive radio waves from a plurality of GPS satellites 40 moving around the earth, and calculate the location of the user terminal 100 using a time of arrival from the GPS satellites 40 to the multi-display apparatus 100 and GPS parameters. The user terminal 100 may detect the current location information using the GPS module.” GPS would inherently have a longer time interval than short range ), the terminal for detection includes: a detecting unit that detects the communicable target person terminal (Park, ¶[0070] “an external apparatus 200 which transceivers data with the user terminal 100. The user terminal 100 detects a sound around the user terminal 100 and a location during a period of time, and transmits the detected information regarding the sound and the location to the external apparatus 200. The external apparatus 200 receives the detected information, determines a user group based on the received information, and transceivers data relevant to the user group with the user terminal 100.” 200 detects the unit 100 ); and a transmitting unit that, when the target person terminal is detected by the detecting unit, acquires the identification information transmitted from the first communication unit and transmits the identification information to the server (Park, fig.9 200 represents the server and the transmitting unit is inside 100 to 200 communicating ), and the server includes: an acquiring unit that acquires the identification information transmitted from the terminal for detection and information concerning a position of the terminal for detection (Park, fig.7 location information would be transmitted); 
a first specifying unit that specifies a position of the target person terminal based on the identification information and the information concerning the position of the terminal for detection acquired by the acquiring unit (Park, fig.5 120 location detector and ¶[0095]); and a second specifying unit that specifies the position of the target person terminal based on the identification information and the position information transmitted from the second communication unit of the target person terminal (Park, fig.5 162 sound detector would be the position indicator and fig.22).
As per claim 12, Park teaches, the position specifying system according to claim 1, further comprising an output unit that outputs information concerning the position of the target person terminal specified by the first specifying unit or the second specifying unit (Park, fig.5 communicator 140).
As per claim 13, Park teaches, the position specifying system according to claim 1, wherein the terminal for detection is provided in a predetermined position included in the watching area, the transmitting unit transmits information for identifying the terminal for detection, and the acquiring unit acquires, using the information for identifying the terminal for detection transmitted from the terminal for detection, from a storing unit in which the information and the position of the terminal for detection are stored in association with each other in advance, information concerning the position of the terminal for detection (Park, ¶[0254] “ach user terminal stores characteristics of voice of a corresponding user in advance. That is, user terminal A stores characteristics of voice of the user of user terminal A in advance, user terminal B stores characteristics of voice of the user of user terminal B in advance, and user terminal C stores characteristics of voice of the user of user terminal C in advance.” These characteristics are stored in advance and be able to detect a particular user location in this manner).

As per claim 14, Park teaches, the position specifying system according to claim 1, wherein the terminal for detection is provided in a mobile body moving in a region including the watching area, the transmitting unit acquires the information concerning the position of the terminal for detection based on a signal from the GPS satellite and transmits the information to the server, and the acquiring unit acquires the information concerning the position of the terminal for detection based on the information transmitted from the terminal for detection (Park, ¶[0093] “In other words, the location information may be determined using a cell method and a short distance communication method as well as the GPS method. The communicator 140 may transmit the determined location information through a long-distance communication network or a short distance communication network. The GPS method is a technology of detecting the location of the user terminal 100 using the satellite 40, and thus may find a comparatively broad range of location, but may not track a detailed location such as distinction of the inside or outside of a building.” ).
As per claim 15, Park teaches, the position specifying system according to claim 1, wherein the target person terminal further includes a receiving unit that receives an instruction for notifying occurrence of an emergency situation, and when the instruction is received by the receiving unit, the second communication unit transmits a notification indicating the occurrence of the emergency situation to the server together with the identification information and the position information (Park, fig.11 emergency phone call from device 100 ).
As per claim 16, Park teaches, the position specifying system according to claim 15, wherein the target person terminal further includes a recording unit that records voice or an image around the target person terminal when the instruction is received by the receiving unit, and when the instruction is received by the receiving unit, the second communication unit transmits information indicating the voice or the image recorded by the recording unit to the server (Park, ¶[0254] “ach user terminal stores characteristics of voice of a corresponding user in advance. That is, user terminal A stores characteristics of voice of the user of user terminal A in advance, user terminal B stores characteristics of voice of the user of user terminal B in advance, and user terminal C stores characteristics of voice of the user of user terminal C in advance.”).
As per claim 17, Park teaches, the position specifying system according to claim 15, wherein the server is capable of setting an emergency flag indicating the occurrence of the emergency situation, and when the receiving unit communicates with the server through the second communication unit and acquires the emergency flag from the server, the receiving unit receives the instruction (Park, fig.11 emergency phone call from device 100 and communication to the cell phone network).
As per claim 20, Park teaches, the position specifying system according claim 1, wherein the target person terminal further includes a sensor for detecting movement of the target person terminal, and when it is determined based on a detection result of the sensor that the target person terminal is standing still, the second communication unit does not perform acquisition of position information of the target person terminal based on a signal from the GPS satellite and transmits, to the server, the position information transmitted last time (Park, fig.11 GPS would be able to tell if person is standing still, and able to transmit this information to a server and in the cloud fig.9 store the history of the locations).
Allowable Subject Matter
Claims 2-11, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation in claim 2 “the second time interval of the target person terminal to be changed” was not found in the prior art in combination of the rest of the claim features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/